Exhibit 10.1 Premium Management Agreement This Premium Management Agreement (the “Agreement”) is made as of the 14th day of June, 2013 (the “Effective Date”), by and between Power Brands Consulting, LLC 16501 Sherman Way, #215, Van Nuys, CA 91406 (“POWER BRANDS”) and Level 5 Beverage Company, Inc., a subsidiary of Minerco Resources, Inc., 20 Trafalgar Square, Suite 455, Nashua, NH 03063 (the “Client”). RECITALS: WHEREAS, POWER BRANDS, by and through his own experience and their officers, employees, agents, representatives and affiliates, has expertise in the area of non-alcoholic beverage product development, brand management, sales, marketing, distribution and other matters relating to the beverage industry; and WHEREAS, the Client desires to avail itself of the expertise of POWER BRANDS in certain of the aforesaid areas. NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and conditions herein set forth, the parties hereto agree as follows: 1. APPOINTMENT The Client hereby appoints POWER BRANDS to perform the management services described in section 2 hereof for the Term of this Agreement.POWER BRANDS will report to V. Scott Vanis appointed by the Level 5 Board of Directors. 2. SERVICES Through this Agreement the Client will be provided the following privileges and services from Power Brands: a) Workspace in Van Nuys facility ● Client will have full access to Power Brands including designated work area with desktop or laptop computer, phone (service plan to be covered by Client), and access to printer, fax, scanner, and all necessary office equipment. b) Two (2) meeting per week with CEO and COO c) Advanced Financial Services ● Power Brands CFO will develop necessary P&L, Cash Flow, and Balance Sheet documents ● Power Brands CFO will setup Clients books in QuickBooks software ● Power Brands will manage and report Client financials on a weekly basis d) Advanced production advice and management ● Power Brands team will manage Client’s full-scale manufacturing process ● Power Brands will manage ordering raw materials, invoicing, delivery, and finished goods logistics (freight and warehousing) 1 e) Strategic Sales and Marketing plan and management ● Power Brands will create a brand specific sales and marketing plan based on the brand’s demographic and geographic targets and Client budget. ● Power Brands will manage Client’s sales person(s) ● Power Brands will design Client sell sheet and Point of Sale material including posters, suction racks, static clings, coolers, etc. ● Power Brands will establish appropriate sales and marketing budgets based on scope of overall project and with Client approval. ● Power Brands will set sales objectives and metrics. ● Power Brands will develop an impactful and cost effective rollout marketing campaign. ● Power Brands will provide a detailed weekly report to Client on sales progress (number of stores, velocity) ● Number of sales representatives will vary based on Client’s budget ● Additional sales representatives will incur additional cost f) Retail and Distributor activation ● Power Brands will create Retailer and Distributor presentations based on Client’s brand demographic and geographic targets. ● Power Brands will identify correct retail and distributor partners ● Power Brands will actively participate in key account buyer meetings. ● Power Brands will work directly with sales personnel to secure sales meetings and ultimately shelf space. 3. FEES In consideration of performance of these services, Client agrees to pay POWER BRANDS the following fees in accordance with the schedule specified below.Except with respect to mutually agreed and prepaid travel expenses, POWER BRANDS acknowledges and agrees that the fees include all management fees for POWER BRANDS. Fees for other parties related to this project mentioned above are separate and will be discussed on a case-by-case basis and subject to Client’s prior written approval. The only required additional costs will be for: 1) the physical production of the actual product, 2) the manufacture of promotional materials, 3) salaries associated with promotional staff, 4) salaries associated with sales staff, and 5) the actual costs of placing advertising and marketing materials. These costs will be specifically allocated and provided for in the budget to be approved by Client in writing. 1. Monthly management fee: $10,000 (Ten thousand) ● Client will pay $10,000 to POWER BRANDS on the first of every month for the duration of this contract. ● Client will pay POWER BRANDS $10,000 retainer upon signing of this agreement. 4. NON-SOLICITATION During the Term of this Agreement, and for a period of 1 (one) year following the termination of this Agreement, Client agrees that he shall not directly or indirectly solicit for employment, offer to employ or employ any employees of POWER BRAND’S employees or independent contractors that are involved in beverage production, sales or marketing introduced to Client by POWER BRANDS without the express written consent of POWER BRANDS. 5.TERM; TERMINATION The minimum term of this Agreement is 90 days.After 90 days from the Effective Date, this Agreement may be terminated by Client without cause, with such termination effective upon the receipt by POWER BRANDS of a written notice of termination. If either party materially defaults in the performance of its obligations under this Agreement and fails to cure such default within thirty (30) days after receiving written notice thereof, the non-defaulting party may immediately terminate this Agreement. 2 6.CONFIDENTIALITY The parties hereby agree that the Non-Disclosure Agreement dated as of (“NDA”) entered into by and between the parties is incorporated herein by reference and shall continue in full force and effect throughout the Term of this Agreement and shall apply to all Information (as defined in the NDA) provided by Client to Power Brands for purposes of this Agreement. 7.INTELLECTUAL PROPERTY Client shall retain sole ownership of any and all ideas, concepts, plans, recipes, formulas, product or packaging designs, and other information and materials provided by Client to Power Brands for use by Power Brands in connection with this Agreement (collectively, “Client IP”).In addition, upon payment of the entire Fee to Power Brands, Client shall acquire full ownership rights to all product and packaging designs, business plans, and other materials produced by Power Brands in the performance of its obligations under this Agreement (collectively, “Power Brands IP”).Accordingly, effective as of the final payment of the Fee, Power Brands hereby assigns all of its right, title, and interest in and to the Power Brands IP to Client and agrees to execute and deliver all documents, and take all actions, as may be reasonably necessary to fully vest in Client the rights to the Power Brands IP.If Client does not pay the entire Fee, then Power Brands shall retain ownership of the Power Brands IP and Client shall have no rights in the Power Brands IP except to the extent that the Power Brands IP incorporates any Client IP.If Power Brands retains ownership of such Power Brands IP, the rights of Power Brands to use such Power Brands IP shall be subject to the rights of Client in any Client IP and Information (as defined in the NDA) that may be incorporated into the Power Brands IP, and nothing in this Agreement shall permit Power Brands to use or disclose any such Client IP or Information for any purpose.However, from time to time, Power Brands has other clients who have ideas, concepts, plans, recipes, formulas, product or packaging designs, and other information and materials similar to those contained in the Client IP (“Third Party Client IP”).Client acknowledges and agrees that Power Brands is free to use Third Party Client IP and to work on similar projects for other clients. 8.INDEMNIFICATION Client shall indemnify and hold Power Brands harmless from and against any and all claims, liabilities, demands, causes of action, damages, losses and expenses, including, without limitation, reasonable attorneys’ fees and costs of suit, arising out of or in connection with (i) Client’s business and the conduct of any advertising, marketing or sales in connection therewith; (ii) the negligent, illegal or intentional acts or omissions of Client or any of its agents, contractors, servants or employees, (iii) the Client IP or use or possession thereof, and/or (iv) the breach of any warranty or obligation of Clienthereunder. 9.ASSIGNMENT Neither party to this Agreement can assign its interest herein (other than to an affiliate or subsidiary) without the prior written consent of the other party, and the granting of such consent is at the sole discretion of the granting party. 10.CONFLICT OF INTEREST Power Brands and Client will exercise reasonable care and diligence to prevent any actions or conditions which could result in a conflict with the other's best interest. 11.CHOICE OF LAW This Agreement shall be governed and interpreted in accordance with the laws of the State of California. 3 12.NOTICES All notices required or permitted to be delivered in connection with this Agreement shall be in writing and shall be delivered to the following addresses. To Power Brands: Power Brands Consulting, LLC 16501 Sherman Way, Suite 225 Van Nuys, CA 91406 Attention: Darin Ezra Chief Executive Officer Facsimile No.:(215) 243-8305 To Client: Level 5 Beverage Company, Inc. 20 Trafalgar Square, Suite 455 Nashua, NH 03063 Attention:
